DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Response the restriction filed on 06/01/2021, applicant elects the claims 1-15 without traverse.
Claim Objections
2.	Claims 14-15 are objected to because of the following informalities:
	Claim 14, 15, line 1, “A electrical” changes to “An electrical”.
	Claim 15 is not clear the dependency of claim 15. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Salvestrini (USPN 2007/0217237). 

a solid-state switch (such as a traic 220) serially connected between a line input terminal (14) and a load output terminal (18) of the circuit interrupter, and configured to be placed in one of (1) a switched-on state to provide an electrical connection in an electrical path between the line input terminal and the load output terminal, and (ii) a switched-off state (as the traic 220 is operating between a conducting state and no-conducting state); and
a mode control circuit (a mode control circuit includes 230, 250, 240) configured to implement a first control mode (such as a positive half cycle) and a second control mode (a negative half cycle) to control operation of the circuit interrupter;
wherein the first control mode is configured to generate a self-bias turn-on threshold voltage for the solid-state switch during power-up of the circuit interrupter (such as a bias turn on voltage threshold  V1 of a diac 260) , while maintaining the solid-state switch in the switched-off state until the self-bias turn-on threshold voltage (V1) is generated (see par 0044); and wherein the second control mode (the second control mode is controlled by a RC circuit 230) is configured to disrupt the self-bias turn-on threshold voltage and place the solid-state switch into the switched-off state (see figure 7, par. 0045-0046).
4.	Claims 1, 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hirsh et al (USPN 5,844,759). 
Regarding claim 1, Hirsh discloses a circuit interrupter (figure 3), comprising:
a solid-state switch (such as a triac 29) serially connected between a line input terminal (14) and a load output terminal (16) of the circuit interrupter, and configured to be placed in one of (1) a switched-on state to provide an electrical connection in an electrical path between the line input terminal and the load output terminal, and (ii) a switched-off state (as the traic 29 is operating between a conducting state and no-conducting state); and
a mode control circuit (13) configured to implement a first control mode (when there is no fault) and a second control mode (when the fault is present) to control operation of the circuit interrupter;
wherein the first control mode is configured to generate a self-bias turn-on threshold voltage for the solid-state switch during power-up of the circuit interrupter (such as a bias turn on voltage threshold  of a diac 28) , while maintaining the solid-state switch in the switched-off state until the self-bias turn-on threshold voltage  is generated (see col. 7, lines 55-65); and wherein the second control mode (when the fault detected) is configured to disrupt the self-bias turn-on threshold voltage (by the transistor 38 and the capacitor 26 is configured to disrupt the self bias turn on the threshold voltage of the diac 28)  and place the solid-state switch into the switched-off state (see col. 8, lines 20-38).
Regarding claim 13, Hirsh discloses an electrical circuit breaker comprises the interrupter (see figure 3).
Regarding claim 14, Hirsh discloses an electrical receptacle (the electrical plug) comprises the interrupter (see figure 3).
Regarding claim 15, Hirsh discloses an electrical light switch device (the load 20 is lighting device, see col. 7, lines 19-22) comprises the interrupter (the circuit in figure 3 ).
Allowable Subject Matter
5.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836